department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action our proposed deletions if you disagree with if you have any questions about this telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at letter please contact the person whose name and if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil sec_501 legend date name state vendor website dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts organizational purpose and governance your you are a state nonprofit membership corporation f k a name incorporated on date articles of incorporation as amended state your purposes are to educate the public about the benefits of open source software and other free software provide support functions for such software and provide funding for research that facilitates the improvement or creation of open source software and other free software for the benefit of the public at large you have agreed to amend your articles to delete provide support functions for such software your articles prohibit private_inurement carrying on impermissible propaganda lobbying or campaign intervention and prohibits any activities not if you otherwise qualify for exemption permitted sec_501 organizations a dissolution clause limits distribution of assets to one or more exempt purposes operations and activities you you state your activities further educational_purposes within the meaning of sec_501 began as a grassroot response to vendor's retraction of television programming data that was previously provided for free to individuals interested in improving and developing oss and freeware developers members of the open source and free software communities banded together to find a way for their users to continue accessing vendor's great guide data your primary activity is buying television program listing data from vendor the tv data and providing access to your members for a fee tv data is in raw xml format and includes fields such as program name broad cast date start and end times station call sign channel genre and many others the remaining genres range from adults only through crime drama game show law suspense to yacht racing membership is open only to individuals who must pay adollar_figure annual membership fee of the membership fee to vendor for tv data to access the tv data accessyand the remainder pays your other expenses education is one of the more than genres you pay about dollar_figure you negotiated a subscription agreement with vendor that limits tv data access to i your members for personal non-commercial uses and ii public schools_for educational uses the subscription agreement appears to be an arm’s length transaction you do not monitor member use of the tv data vendor has algorithms to detect and prevent commercial use of this tv data by your members the agreement also limits tv data access to software programs approved by you and vendor you and vendor have approved about open source software programs approved software’ you monitor these software programs to ensure they are not used commercially and disallow those which convert to commercial uses there is no evidence that under sec_501 organizations programs software exempt owned these any are by of you do not provide formal instruction but your members develop on their own time and use the approved software programs with the tv data individuals are able to learn programming techniques on their own and are able to learn from each other as they program such software you also state that tv data is the raw share it and understand what others have done material for open source developers to use in the development of software this software cannot be developed in the abstract therefore you claim that because work on open source software is an educational activity in and of itself and access to tv data is necessary for work on the approved open source software projects then providing access to tv data to your you estimate that no more than members furthers your educational purpose of your the development of the approved software packages you do not monitor member use of the tv data you do know that twenty percent of your members do not access the tv data members are developers involved in on your website you provide a moderated forum open to the public in which a moderator spends a moderator starts a topic users post questions and moderators and users post answers the questions and associated answers are threads we asked how you instruct your members about open source software using tv data you replied of his time on this task mae applicant does not provide instruction as througi questions and answers on our forums you describe this such forum q a as peer-to-peer education in four years of operation the forum has topics with comments and about big_number views therefore members in essence educate themselves and others you will provide speakers at industry events educating developers and the public about the benefits of open source software we requested copies of instructional materials your speakers will use but you do not have any you provide access to tv data to some teachers in seven enrolled public schools and educational programs without charge the teachers use the tv data to locate television programs for use in their classroom instruction for access to the tv data you pay to vendor each month a sliding scale fee depending upon the number of your members for the month members are individuais you offer a free 7-day membership trial a two-month extended trial membership for dollar_figure of the annual membership fee is paid to vendor and a one-year membership for dollar_figure of your more than members about dollar_figure with all to access the tv data an individual must become a member and pay the membership fee you claim that membership fees are for the general support of the organization and not payment for member use of the tv data a pro-rated membership fee where the only advertised benefit of membership is access to the tv data we asked why a current and complete data set must be made available and why a subset such as tv data for every other day or one day a week would not be adequate for developing open source software you responded that software testing could be done with such a subset but as a practical matter your members are not likely to be interested in that arrangement we also asked if you were willing to limit tv data access to public school teachers for use in the classroom you said no doing so would effectively eliminate interest in the tv data you offer trial memberships for you are funded almost entirely from membership fees you state that we have to charge a membership fee because vendor charges us a licensing fee and we do not have enough large donors'to pay for it without financial help from our members through their donations and membership fees donations are a de_minimis part of your revenue your charter authorizes compensation_for officers and employees law sec_501 provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if in this section as its of this paragraph a limit the purposes of such articles as defined in subparagraph organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes its articles of organization referred to provides that c -1 c be regarded as operated section exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will sec_1_501_c_3_-1 defines the term ‘educational’ as used in sec_501 as relating to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes not organized or operated for the primary purpose of carrying on in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from those carried out by universities analysis sec_501 provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable religious scientific or educational_purposes no part of the net_earnings of which inure to the benefit of sec_1_501_c_3_-1 provides that in order to be any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt organizational_test sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization both limit the purposes of such organizations to one or more exempt purposes and do not expressly empower the organization its not in in furtherance of one or more exempt purposes activities which in to engage otherwise than as an insubstantial part of your articles of themselves are incorporation as amended state purposes to educate the public about the benefits of open source software and other free software provide support functions for such software and provide funding for research that facilitates the improvement or creation of open source software and other free software for the benefit of the public at large currently you are not organized for sec_501 purposes until you change your organizing document when you amend your organizing document to delete the ‘support function’ purpose then you will be organized for sec_501 purposes activities operational_test provides that c -1 c be regarded as operated section it engages primarily in activities which exclusively for one or more exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will your primary activity is providing tv data to your members for a fee which is unrelated to your exempt_purpose since this activity serves a substantial nonexempt purpose you fail the operational_test in sec_1_501_c_3_-1 as further described below see also sec_1_501_c_3_-1 you buy access to tv data from vendor for about dollar_figure access to members fordollar_figure price two- month memberships to attract new members charge a membership fee is to generate income to subscribe to the tv data per member per year and sell that per member per year you also offer free day trials and reduced moreover a substantial reason you you clair that peer-to-peer learning to develop and use software is an exempt educational purpose and that providing tv data to your members for a fee furthers that exempt educational purpose although you provide peer-to-peer learning among your members their continuing subscription to the tv data after they have learned to use an approved software program is not furthering educational_purposes you also provide tv data access to public school teachers without charge we agree this activity is furthering education however you provide this service to only a handful of teachers in seven school districts that subscribe to the tv data your teacher membership is de_minimis compared to your public memberships is more than insubstantial part of your activities of your revenues and providing access to the tv data to your members consumes by any consumes most of your efforts it measure providing your members with access to tv data is a substantial activity while a de_minimis number of tv data uses further an educational exempt_purpose substantially more than half of the uses further an entertainment purpose therefore you have a substantial nonexempt purpose the supreme court held in 326_us_279 that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 because you have a substantial nonexempt purpose you are not regarded as operated exclusively for one or more exempt purposes accordingly you do not qualify for exemption under sec_501 your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination - you have the right to file a protest if you believe this determination is incorrect to protest you this request should be you also have a right to request a conference to discuss your protest an attorney certified_public_accountant or an made when you file your protest statement if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address constitution ave n w washington dc a protest within days you will not be able to file internal_revenue_service a if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
